                 Case 19-12484-MFW               Doc 433       Filed 01/07/21         Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------
In re: JUNO USA, LP, et al.,1                                   Chapter 11
                                                                Case No. 19-12484 (MFW)
                  Reorganized Debtors.                          (Jointly Administered)
---------------------------------------------------------

                     REPLY TO TRUSTEE’S OPPOSITION TO
          MOTION FOR RELIEF FROM THE AUTOMATIC STAY TO PERMIT
        CITIBANK, N.A. TO SETOFF AMOUNTS PAID ON LETTERS OF CREDIT
                       AGAINST SECURED BANK ACCOUNT

          Citibank, N.A., (“Citibank”) by its undersigned attorneys, hereby replies to the response in

opposition (the “Opposition,” Dkt. 426) of Peter Hurwitz, in his capacity as Trustee for the Juno

Settlement Trust under the confirmed Plan (the “Settlement Trustee”), to Citibank’s motion (the

“Motion,” Dkt. 422) for relief from the automatic stay to permit it to setoff against a secured bank

account maintained by Citibank for the benefit of Debtor Juno USA, LP (“Juno USA”) to recover

amounts paid by Citibank on letters of credit (the “LOCs”).2

                                      PRELIMINARY STATEMENT

                   1.       The Opposition presents no basis for denying the Motion. Citibank’s right

to setoff all amounts paid on the LOC’s from the Secured Account is supported by multiple

agreements and non-bankruptcy law. Citibank is entitled to relief from the automatic stay under

Section 361(d)(1) for “cause” and under Section 362(d)(2) because the Debtors have no equity in

the Secured Account, which is not necessary for an effective reorganization.


1
    The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number
    are: Juno USA, LP (5772); Sabo One LLC (2759); Juno Oregon LLC (4462); Vulcan Cars LLC (4733); GT Forge,
    Inc. (1092); and Omaha LLC (8656). The mailing address for the Debtors listed above is 74 West Long Lake
    Road, Suite 205, Bloomfield Hills, Michigan 48304.
2
    Terms defined herein are as defined in the Motion, the Wise Declaration in support of the Motion (the “Wise Dec.,”
    Dkt. 424), and the accompanying Reply Declaration of Deborah Wise (the “Wise Rely Dec.”).
                 Case 19-12484-MFW                 Doc 433   Filed 01/07/21   Page 2 of 8




           I. CITIBANK HAS DEMONSTRATED CAUSE FOR RELIEF FROM THE
                               AUTOMATIC STAY

                   2.      The Settlement Trustee relies on one case, In re WL Homes LLC, 471 B.R.

349, 2012 WL 1766659 (Bankr. D. Del. 2012), which states the test for setoff under the Bankruptcy

Code: a party seeking setoff must “first establish its right to setoff by finding an independent right

of setoff under non-bankruptcy law. It then must show that the conditions § 553 places on setoff

are satisfied.” Id. at 352. Unlike the WL Homes case, Citibank meets both prongs of this test.

          A. Citibank has an independent right of setoff under the LOC Agreements, Bank
          Deposit Account Agreements, and New York Statutes.

                   3.      There are multiple sources for Citibank’s independent right of setoff under

non-bankruptcy law, including the explicit language of the LOC Agreements,3 the Debtors’ Bank

Deposit Account Agreements, New York Debtor and Creditor Law, Section 151 and New York

Banking Law Section 9(g).

                   (1) The LOC Agreements

                   4.      The first paragraph of each of the LOC Agreements requires the Debtors to

reimburse Citibank for each draft or other request for payment, with each reimbursement due on

the date Citibank makes payment. LOC Agreements. Wise Dec., Exhibit A (p. 12) and Exhibit B

(p. 9). An Event of Default occurs under ¶ 15 of each of the LOC Agreements if the Debtors fail

to pay any obligation when due. Id. Exhibit A, p. 16, Exhibit B, p. 13. The Settlement Trustee

does not contest Citibank paid on both LOC’s and an Event of Default occurred on the date of each

payment because the Debtors have failed to reimburse Citibank.




3
    Defined as the “Agreements” in the Wise Dec.



                                                        2
               Case 19-12484-MFW        Doc 433      Filed 01/07/21     Page 3 of 8




               5.     Paragraphs 3 and 17 of the LOC Agreements authorize setoff from any

account at Citibank for obligations, including reimbursement of LOC draws (the “Obligations”).

Paragraph 3 “authorizes Citibank to charge any account of Applicant for any amount when due.”

Wise Dec., Exhibit A, p. 12, Exhibit B, p. 9. Paragraph 17 of the LOC Agreements, titled “Set-

off” states:

               If any Event of Default shall occur and be continuing, Citibank may
               set off and apply any and all deposits (general or special, time or
               demand, provisional or final) at any time held and other
               indebtedness at any time owing by Citibank or any of its affiliates
               to or for the credit or the account of Applicant ("Deposits") against
               any and all of the Obligations, irrespective of whether or not
               Citibank shall have made any demand under this Agreement and
               although such Deposits or Obligations may be unmatured or
               contingent. Citibank's rights under this section are in addition to
               other rights and remedies (including other rights of set-off) which
               Citibank may have under this Agreement or applicable law.

Wise Dec., Exhibit A, p. 17, Exhibit B, p. 14.

               6.     Based on all of the above, the Debtors’ breach of contract as to the LOC

Agreements provides an independent right of setoff under New York Law.

               (2) The Deposit Account Agreements

               7.     The right to setoff any account is also contained in documents executed by

the Debtors upon opening the Secured Account and other bank accounts. The Debtors agreed in

the Business Deposit Account Application:

               By signing below, I acknowledge and agree both individually, as
               applicable, and on behalf of the business identified in this
               application (the "Business"): (1) to be bound by any agreement
               governing any account and service for which I am applying for
               within including the terms and conditions of the CitiBusiness' Client
               Manual and Schedule of Fees and Charges.

Exhibit G to the Wise Reply Dec., p. 3. The Client Manuals in effect at relevant times state:




                                                 3
              Case 19-12484-MFW            Doc 433      Filed 01/07/21    Page 4 of 8




                The law allows us to use the money from any account held by the
                business to pay any overdraft or debt that the business owes us. This
                is called the “Right of Set-Off.” In certain situations, we may also
                have the Right of Set-Off against your individual accounts. For
                example, we may debit the personal account of a general partner for
                an obligation owed to us by the partnership. We are not required to
                give you advance notice of our intent to exercise our Right of Set-
                Off; if we do take such action, we will notify you afterwards.

Client Manuals. Exhibit H to the Wise Reply Dec. p. 8.

                8.      Based on the above, the Bank Deposit Account Agreements provide a

second basis for setoff under non-bankruptcy law.

                (3) New York Statutes

                9.      Paragraph 25 of each of the LOC Agreements states:


                THIS  AGREEMENT     AND   THE   RIGHTS AND
                OBLIGATIONS OF APPLICANT AND CITIBANK
                HEREUNDER SHALL BE GOVERNED BY AND SUBJECT
                TO THE LAWS OF THE STATE OF NEW YORK AND
                APPLICABLE UNITED STATES FEDERAL LAWS.

Exhibit A, p. 18, Exhibit B, p. 15. (Bold, all capitals in original.)

                10.     In addition to the LOC Agreements and Bank Deposit Account Agreement,

two New York statutes support Citibank’s right to setoff the amounts in the Secured Account

against the Debtors’ obligations: Section 151 of New York Debtor and Creditor Law and Section

9(g) of New York Banking Law. Confirming Section 151, Samuel v. Public Nat'l Bank & Trust

Co., 151 Misc. 200, 270 N.Y.S. 112 (App. Term, 1st Dep’t 1932) states:

                By virtue of the provisions of the agreement between the bank and
                its depositor, as well as the right given to the bank under section 151
                of the Debtor and Creditor Law, the bank was justified in applying
                the credit balance of the judgment debtor toward the payment of his
                unmatured indebtedness to the bank.




                                                   4
              Case 19-12484-MFW           Doc 433     Filed 01/07/21      Page 5 of 8




Similarly, Fenton v. Ives, 222 A.D.2d 776, 634 N.Y.S.2d 833 (3d Dep’t 1995) confirms a banks’

right to setoff under Banking Law 9(g). Id. at 778 (under Section 9-(g), bank was justified in

exercising its right to setoff and apply funds in borrower’s account to debts owed by borrower to

bank).

               11.     WL Homes, the Settlement Trustee’s only case, is distinguishable because

unlike here, there was no agreement permitting setoff and the Court found no basis for setoff under

California law. 471 B.R. at 352.

B.       Citibank meets the conditions for setoff under Section 553 of the Bankruptcy Code

               12.     Citibank also has satisfied the conditions of Section 553 for setoff because

it is exercising its right “to offset a mutual debt owing by such creditor to the debtor that arose

before the commencement of the case under this title against a claim of such creditor against the

debtor that arose before the commencement of the case.” The mutual debts of Citibank to the

Landlords and the Debtors to Citibank arose prior to the Debtors’ bankruptcy petitions. See In re

Elsinore Shores Assoc., 67 B.R. 926 (D.N.J. 1986):

               The Bank's claim against [Debtor] ESA is a pre-petition claim upon
               which the liability of the Bank is absolute, although not presently
               due, contingent and unliquidated on the date the Chapter 11 petition
               was filed. It is not necessary that the debt sought to be setoff be due
               when the bankruptcy case is commenced.

Id. at 946. In the Settlement Trustee’s sole case, In re WL Homes, supra, the creditor only had an

option to pay certain insurance funds post-petition, so “not ‘all transactions necessary’ for a

definite liability to accrue occurred as of the petition date.” Id at *10. See also In re Young, 144

B.R. 45, 46-47 (Bankr. N.D. Tex. 1992) (setoff “is permitted when, at the time the bankruptcy

petition is filed, the debt is absolutely owing but is not presently due, or when a definite liability

has accrued but is not yet liquidated”). Prior to the Petition Date, Citibank had the absolute



                                                  5
             Case 19-12484-MFW          Doc 433     Filed 01/07/21     Page 6 of 8




obligation to pay upon presentation of the draft under the LOC’s, and the Debtors had the absolute

obligation to reimburse Citibank for the payment.

C.     The Secured Account funds are traceable to the LOC Transactions

               13.    The discussion above establishes Citibank’s right to setoff the amounts it

paid on the LOC’s from any Citibank account. Although this makes irrelevant the Settlement

Trustee’s allegation that “evidence is lacking as to whether that the funds in the savings account

are part of the collateral underlying the LOCs,” Citibank can demonstrate that the funds in the

Secured Account are the proceeds of the transactions in the LOC Agreements.

               (1) The $414,419 LOC

               14.    In the first transaction, Citibank opened a $414,419 LOC (the “$414,419

LOC”). LOC Agreement, Exhibit A to the Wise Dec. The Debtors funded that amount on January

14, 2016, by transferring funds from the Debtors’ checking account ending in 4324 (the “4324

Account”) to their Money Market Account ending in 3936 (i.e., the Secured Account,. as defined

in the Wise Dec.). See 4324 Account statement for January-February 2016 showing “Transfer to

IMMA” of $414,419, and Secured Account (3936) statement for December 2015-January 2016

showing “Transfer Credit” of $414,419, both dated January 14, 2016. Bank Statements annexed

as Exhibit F to the Wise Reply Dec.

                 (2) The $375,000 LOC

               15.    In the second transaction, Citibank opened a $375,000 LOC (the “375,000

LOC”). LOC Agreement, Exhibit B to the Wise Dec. The Debtors funded that amount on June 14,

2018 through a withdrawal of $375,000 from the 4324 Account and deposit of that amount to the

Secured Account. See 4324 Account statement for June-July 2018 showing withdrawal of




                                                6
               Case 19-12484-MFW             Doc 433     Filed 01/07/21     Page 7 of 8




$375,000 and Secured Account statement for June-July 2018 showing deposit of $375,000, both

on June 14, 2018. Bank statements, annexed as Exhibit F to the Wise Reply Dec.

                16.        For both LOCs, the Debtors’ funds moved from the 4324 Account to the

Secured Account, for a total of $789,419, which is the amount referenced in the Motion, ¶ 4, and

which contained $797,003.68 as of November 13, 2020. Wise Dec., ¶ 6. The Settlement Trustee’s

statement that “evidence is lacking” on whether the Secured Account funds are part of the

collateral is meritless.

 II. RELIEF FROM THE AUTOMATIC STAY IS ALSO APPROPRIATE BECAUSE
THE DEBTORS HAVE NO EQUITY IN THE SECURED ACCOUNT AND THE FUNDS
        ARE NOT NECESSARY FOR AN EFFECTIVE REORGANIZATION

                17.        Citibank is a secured creditor by virtue of the Bank Deposit Account

Agreements, the Secured Account Agreement and the LOC Agreements, which granted Citibank

a security interest in the Debtors’ funds maintained in the 4324 Account and the Secured Account,

and Citibank perfected that security interest through possession of the funds in each of those

accounts. The Settlement Trustee fails to address Citibank’s right to relief under Section 362(d)(2)

except to allege incorrectly that Citibank does not have a secured claim in the Secured Account

because it did not file a proof of claim.

                18.        A secured creditor’s lien continues whether a proof of claim is filed or not.

In re Andrews, 22 B.R. 623, 625 (D. Del. 1982) (filing of proof of claim not necessary to preserve

creditor’s status as secured; only required if creditor seeks to share in distribution of other debtor's

assets). Citibank does not seek to share in this distribution.

                19.        The Settlement Trustee fails to contest the assertion in paragraph 13-14 of

the Motion that the Debtors’ obligations to Citibank exceed the amount in the Secured Account,




                                                     7
             Case 19-12484-MFW           Doc 433     Filed 01/07/21      Page 8 of 8




and in paragraph 15 that the Secured Account is not necessary for an effective reorganization.

Relief under Section 362(d)(2) is appropriate.

                                         CONCLUSION

               Citibank has demonstrated that the Settlement Trustee’s Opposition based on a

purported lack of “cause” for relief from the stay under Section 362(d)(1) has no merit, and that

the Settlement Trustee does not even contest Citibank on Section 362(d)(2). Citibank respectfully

requests that the Court enter an order granting it relief from the automatic stay under 11 U.S.C. §

362(d)(2) to setoff from the Secured Account all amounts owed under the LOC Agreements and

grant such other and further relief as may be appropriate.

Dated: January 7, 2021                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                             /s/    Andrew R. Workman
                                             Derek C. Abbott (No. 3376)
                                             Andrew R. Workman (No. 6710)
                                             1201 N. Market Street, 16th Floor
                                             P.O. Box 1347
                                             Wilmington, Delaware 19899-1347
                                             Telephone: (302) 658-9200
                                             Facsimile: (302) 658-3989
                                             Email: dabbott@mnat.com
                                                    aworkman@mnat.com
                                             -and-
                                             ZEICHNER ELLMAN & KRAUSE LLP
                                             Nathan Schwed
                                             Peter Janovsky
                                             1211 Avenue of the Americas
                                             New York, New York 10036
                                             Telephone: (212) 223-0400
                                             Email: nschwed@zeklaw.com
                                                     pjanovsky@zeklaw.com

                                             Counsel to Citibank, N.A.




                                                 8
